Case: 15-30346      Document: 00513192009         Page: 1    Date Filed: 09/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                   FILED
                                    No. 15-30346                             September 14, 2015
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk

RONALD T. ALSUP,

               Plaintiff - Appellant

v.

UNUM LIFE INSURANCE COMPANY OF AMERICA; PROVIDENT LIFE
& ACCIDENT INSURANCE COMPANY; UNUM PROVIDENT
CORPORATION,

               Defendants - Appellees



                   Appeal from the United States District Court
                      For the Western District of Louisiana
                             USDC No. 5:13-CV-256


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Ronald T. Alsup, M.D., appeals the district court’s
dismissal of this, his second lawsuit advancing his claim of total disability
against Defendants-Appellees, Unum Life Insurance Company of America;
Provident Life & Accident Insurance Company; and Unum Provident
Corporation (collectively “Unum”) as issuers of a disability insurance policy



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30346    Document: 00513192009     Page: 2   Date Filed: 09/14/2015



                                 No. 15-30346
governed by the Employment Retirement Income Security Act (“ERISA”). We
affirm.
      Our review of the record on appeal, including the briefs and excerpts of
the parties and the March 18, 2015 Memorandum Ruling of the district court,
convinces us beyond cavil that the court’s Judgment of even date is not just
free of reversible error, but is imminently correct. We are satisfied that, at
bottom, it was Dr. Alsup, not Unum’s administrative review personnel, who
was arbitrary and capricious throughout the course of that process.          For
essentially the reasons carefully and patiently explicated by the district court
in its Memorandum Ruling, we affirm the above said Judgment.
AFFIRMED.




                                       2